DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022, has been entered.
 
Claims 1-33 are pending in this office action and presented for examination. Claims 1, 5, 12, 21, 23-24, and 33 are newly amended by the RCE received October 5, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-17, 19-21, 23-24, and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (Joseph) (Improving Control Flow Prediction by Exploiting Loop Constructs) in view of Suba (US 20070180438 A1) and Applicant Admitted Prior Art (AAPA).
Consider claim 1, Joseph discloses a processor (abstract, line 2, processor), comprising: a hardware instruction processing circuit (page 5, section 2, first paragraph, lines 1-2, instruction sequence that is repetitively executed), comprising a loop circuit configured to: detect a loop (page 10, section 5.1, first paragraph, lines 2-4, loop detection is implemented by storing information about dynamic instruction sequences that are terminated at backward branches. Additional logic checks for repeating instruction sequences, to detect loops) among a plurality of instructions in an instruction stream to be executed as a detected loop (page 5, section 2, first paragraph, lines 1-2, the term loop is used to mean a dynamic instruction sequence that is repetitively executed); and in response to the detection of the detected loop in the instruction stream: predict a number of full iterations of the detected loop to be executed as a loop iteration prediction (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop; page 12, section 5.1, second paragraph, line 1, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit); predict a loop exit branch of an instruction of the detected loop that will result in the detected loop being exited as a loop exit branch prediction (page 12, section 5.1, first paragraph, lines 19-21, we use a separate loop exit branch predictor to correctly predict the branch instance that causes the loop to exit. At the predicted loop exit branch instance, the direction predicted is opposite to that in the outcome sequence; page 12, section 5.1, second paragraph, lines 1-2, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit); fully replay the detected loop for the number of full iterations indicated by the loop iteration prediction (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop); and in response to a last full iteration of the detected loop being fully replayed: partially replay a plurality of instructions in the detected loop to the instruction at the loop exit branch indicated by the loop exit branch prediction (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop; page 12, section 5.1, first paragraph, lines 19-21, we use a separate loop exit branch predictor to correctly predict the branch instance that causes the loop to exit. At the predicted loop exit branch instance, the direction predicted is opposite to that in the outcome sequence; page 12, section 5.1, second paragraph, line 1, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit).
To any extent to which Joseph does not disclose an instruction pipeline, Suba explicitly discloses an instruction pipeline ([0003], line 1, many microprocessor use an instruction pipeline). 
Suba’s teaching improves performance (Suba, [0003], line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Suba with the invention of Joseph in order to improve performance. Note that Suba’s teaching of an instruction pipeline, when applied to the invention of Joseph, results in the overall claimed limitations. Alternatively, this modification merely entails combining prior art elements (Joseph’s invention as cited above, and Suba’s teaching of an instruction pipeline as cited above) according to known methods (use of an instruction pipeline in a processor is widely known) to yield predictable results (the invention of Joseph, wherein the processor of Joseph comprises an instruction pipeline), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143. 
However, the combination thus far does not disclose that the loop circuit is a loop buffer circuit that comprises a loop capture memory from which the aforementioned replaying occurs. 
On the other hand, AAPA discloses a loop buffer circuit that comprises a loop capture memory from which replaying occurs ([0003], lines 1-2, many modern high-performance processors deploy a loop buffer for further pipeline optimization and power savings; [0003], lines 13-27, if a loop, such as the loop 102 in Figure 1, can be detected in a pipeline, the instructions in the loop can be captured and replayed for the number of iterations the loop is processed before exiting without having to re-fetch and re-decode such instructions. This is because the loop involves the same sequence of instructions that will have already been fetched and decoded for the first iteration of the loop. In this manner, the fetch and decode stages of the pipeline can be de-activated or otherwise stalled to conserve power in the pipeline if a loop can be detected and replayed. In this regard, many processors include a loop buffer in its instruction
pipeline that includes a loop detection circuit and a loop replay circuit. The loop detection circuit is configured to identify a repeated sequence of instructions in an instruction stream processed in an instruction pipeline to detect a loop. In response to detection of a loop, the loop replay circuit is configured to capture the sequence of instructions in the detected loop and replay such instructions in the instruction pipeline for the defined number of loop iterations (called "trip count") or indefinitely, depending on design, without such instructions having to be re-fetched and re-decoded; [0004], line 1, conventional loop buffer).
	AAPA’s teaching results in pipeline optimization and power savings (AAPA, [0003], lines 1-2)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of AAPA with the combination of Joseph and Suba for the purposes of pipeline optimization and power savings. Note that AAPA’s teaching of a loop buffer circuit that comprises a loop capture memory from which replaying occurs, when applied to the combination of Joseph and Suba which entails a loop circuit performing full replay and partial replay, results in the overall limitation of a loop buffer circuit that comprises a loop capture memory from which the full replaying and partial replaying of the combination of Joseph and Suba occurs. Alternatively, this modification merely entails combining prior art elements (the teachings of Joseph and Suba as cited above, and AAPA’s teaching of a loop buffer circuit that comprises a loop capture memory from which replaying occurs as cited above) according to known methods (implementing a loop buffer in a processor is widely known; note that the CPC symbol G06F 9/381 is titled “loop buffering”) to yield predictable results (the combination of Joseph and Suba as described above, further comprising a loop buffer circuit that comprises a loop capture memory from which replaying occurs), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.

Consider claim 2, the overall combination entails the loop buffer circuit is configured to predict the number of full iterations of the detected loop as the loop iteration prediction, based on loop context information associated with at least one previous detected loop replayed in the instruction pipeline (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor).

Consider claim 3, the overall combination entails the loop buffer circuit is configured to predict the number of full iterations of the detected loop as the loop iteration prediction, based on loop context information associated with at least one previous replay of the detected loop in the instruction pipeline (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor).

Consider claim 4, the overall combination entails the loop buffer circuit is configured to generate the loop context information based on a program counter (PC) of at least one instruction in the detected loop and at least one PC of the at least one previous detected loop replayed in the instruction pipeline (Joseph, page 6, section 2, second paragraph, lines 1-3, a loop can be uniquely defined by the start address (loop start) and the sequence of outcomes of its embedded branches (outcome sequence). The triplet consisting of the loop start, branch outcome sequence, and the number of branches in the loop is called the loop identifier).

Consider claim 5, the overall combination entails a loop history register configured to store a loop history indicator; and a loop context prediction circuit comprising a plurality of prediction entries each configured to store a loop iteration prediction; the loop buffer circuit configured to predict the number of full iterations of the detected loop as the loop iteration prediction, by being configured to: edit the loop history register based on the loop context information for the at least one previous detected loop; edit the loop history register based on loop context information for the detected loop; index the loop context prediction circuit based on the loop history register, to access a prediction entry among the plurality of prediction entries in the loop context prediction circuit; and set the loop iteration prediction from the accessed prediction entry in the loop context prediction circuit (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor). To any extent to which the overall combination does not entail using a register in particular to store the aforementioned loop history, Suba further discloses the well-known concept of a register ([0030], line 10, registers), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a register in particular in order to increase system performance, in view of a register being high-speed storage. 

Consider claim 6, the overall combination entails the loop buffer circuit is configured to predict the loop exit branch of the detected loop as the loop exit branch prediction, based on loop path context information associated with at least one previous detected loop replayed in the instruction pipeline (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor).

Consider claim 7, the overall combination entails the loop buffer circuit is configured to predict the loop exit branch of the detected loop as the loop exit branch prediction, based on loop path context information associated with at least one previous replay of the detected loop in the instruction pipeline (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor).

Consider claim 8, the overall combination entails the loop buffer circuit is configured to generate the loop path context information based on a loop path history in the detected loop and a loop path history of the at least one previous detected loop replayed in the instruction pipeline (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor).

Consider claim 9, the overall combination entails a loop path history register configured to store a loop path history indicator; and a loop path context prediction circuit comprising a plurality of prediction entries each configured to store a loop exit branch prediction; the loop buffer circuit configured to predict the loop exit branch of the detected loop as the loop exit branch prediction, by being configured to: edit the loop path history register based on the loop path context information for the at least one previous detected loop; edit the loop path history register based on loop path context information for the detected loop; index the loop path context prediction circuit based on the loop path history register, to access a prediction entry among the plurality of prediction entries in the loop path context prediction circuit; and set the loop exit branch prediction from the accessed prediction entry in the loop path context prediction circuit (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor). To any extent to which the overall combination does not entail using a register in particular to store the aforementioned loop path history, Suba further discloses the well-known concept of a register ([0030], line 10, registers), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a register in particular in order to increase system performance, in view of a register being high-speed storage.

Consider claim 10, the overall combination entails the loop path context information comprises loop exit branch context information indicating a loop exit branch of the at least one previous detected loop (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor).

Consider claim 11, the overall combination entails the loop path context information comprises loop exit branch position context information indicating a loop exit branch position of the at least one previous detected loop (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor).

Consider claim 12, the overall combination entails the hardware instruction processing circuit further comprises: an instruction fetch circuit configured to fetch the plurality of instructions in the instruction stream into the instruction pipeline as the instruction stream to be executed (Joseph, page 10, section 3, fourth-to-last line, fetched); and an execution circuit configured to execute the plurality of instructions in the instruction stream (page 5, section 2, lines 1-2, executed).

Consider claim 13, the overall combination entails the loop buffer circuit is further configured to: in response to replay of the detected loop in the instruction pipeline: instruct the instruction fetch circuit to halt fetching next instructions into the instruction pipeline; and predict an exit target address of a next instruction to be executed following exit of the detected loop in the instruction pipeline as a loop exit target prediction; and instruct the instruction fetch circuit to start fetching next instructions into the instruction pipeline starting at the exit target address of the loop exit target prediction (Joseph, page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection; note that fetching of fall-through instructions is halted).

Consider claim 16, the overall combination entails the loop buffer circuit is configured to instruct the instruction fetch circuit to start fetching the next instructions into the instruction pipeline starting at the exit target address of the loop exit target prediction, in response to the detection of the detected loop in the instruction pipeline (Joseph, page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection).

Consider claim 17, Suba further discloses taking into account a lead time to provide a processor with adequate time to fetch an appropriate instruction following a branch and avert a pipeline stall ([0020], lines 1-14, prehints are instructions or attributes of other instructions used to specify branch predictions and other information. Prehints can be used before conditional and unconditional branches as well as other instructions to tell the microprocessor in advance where to fetch instructions. Using information from prehints, the microprocessor can fetch instructions after the branch in advance and avoid a pipeline stall. Because of the length of instruction pipelines, microprocessors must often receive prehints of upcoming predicted branches many instructions ahead of a conditional branch instruction. This time period is referred to herein as the branch lead time. The branch lead time can be expressed in terms of time, processor cycles, or the number of instructions prior to a conditional branch; [0023], lines 6-8, provide the microprocessor with adequate time to fetch the appropriate instruction following the branch 105 and avert a pipeline stall). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine this further teaching of Suba with the previously set forth combination of Joseph, Suba, and AAPA, in order to avert a pipeline stall. Note that this further teaching of Suba, when applied to the previously set forth combination of Joseph, Suba, and AAPA, which entails, for example, detecting when the exit of the replay of the detected loop will occur; and the loop buffer circuit is configured to instruct the instruction fetch circuit to start fetching the next instructions into the instruction pipeline starting at the exit target address of the loop exit target prediction, in response to detecting the exit of the replay of the detected loop will occur (as cited), results in the overall claimed limitations. 

Consider claim 19, the overall combination entails the loop buffer circuit is configured to predict the exit target address as the loop exit target prediction, based on loop exit target context information associated with an exit of at least one previous detected loop replayed in the instruction pipeline (Joseph, page 19, section 6.2, first paragraph, we use the loop exit target history of a loop to predict the exit target of the next instance of the loop. The predictor structure is similar to that of the loop count predictor in Figure 7).

Consider claim 20, the overall combination entails the loop buffer circuit is configured to predict the exit target address as the loop exit target prediction, based on loop exit target context information associated with an exit of at least one previous replay of the detected loop in the instruction pipeline (Joseph, page 19, section 6.2, first paragraph, we use the loop exit target history of a loop to predict the exit target of the next instance of the loop. The predictor structure is similar to that of the loop count predictor in Figure 7).

Consider claim 21, the overall combination entails a loop exit target history register configured to store a loop history indicator; and a loop exit target context prediction circuit comprising a plurality of prediction entries each configured to store a loop exit target prediction; the loop buffer circuit configured to predict the exit target address as the loop exit target prediction, by being configured to: edit the loop exit target history register based on the loop exit target context information for the exit of the at least one previous detected loop; edit the loop exit target history register based on loop exit target context information for the detected loop; index the loop exit target context prediction circuit based on the loop exit target history register, to access a prediction entry among the plurality of prediction entries in the loop exit target context prediction circuit; and set the loop exit target prediction from the accessed prediction entry in the loop exit target context prediction circuit (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor; page 19, section 6.2, first paragraph, we use the loop exit target history of a loop to predict the exit target of the next instance of the loop. The predictor structure is similar to that of the loop count predictor in Figure 7). To any extent to which the overall combination does not entail using a register in particular to store the aforementioned loop path history, Suba further discloses the well-known concept of a register ([0030], line 10, registers), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a register in particular in order to increase system performance, in view of a register being high-speed storage.

Consider claim 23, Joseph discloses a method of replaying a loop (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop) in a processor (abstract, line 2, processor), comprising: detecting the loop (page 10, section 5.1, first paragraph, lines 2-4, loop detection is implemented by storing information about dynamic instruction sequences that are terminated at backward branches. Additional logic checks for repeating instruction sequences, to detect loops) among a plurality of instructions in an instruction stream to be executed as a detected loop (page 5, section 2, first paragraph, lines 1-2, the term loop is used to mean a dynamic instruction sequence that is repetitively executed); and in response to the detection of the detected loop in the instruction stream: predicting a number of full iterations of the detected loop to be executed as a loop iteration prediction (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop; page 12, section 5.1, second paragraph, line 1, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit); predicting a loop exit branch of an instruction of the detected loop that will result in the detected loop being exited as a loop exit branch prediction (page 12, section 5.1, first paragraph, lines 19-21, we use a separate loop exit branch predictor to correctly predict the branch instance that causes the loop to exit. At the predicted loop exit branch instance, the direction predicted is opposite to that in the outcome sequence; page 12, section 5.1, second paragraph, lines 1-2, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit); fully replaying the detected loop for the number of full iterations indicated by the loop iteration prediction (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop); and partially replaying a plurality of instructions in the detected loop to the instruction at the loop exit branch indicated by the loop exit branch prediction, in response to a last full iteration of the detected loop being fully replayed (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop; page 12, section 5.1, first paragraph, lines 19-21, we use a separate loop exit branch predictor to correctly predict the branch instance that causes the loop to exit. At the predicted loop exit branch instance, the direction predicted is opposite to that in the outcome sequence; page 12, section 5.1, second paragraph, line 1, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit).
To any extent to which Joseph does not disclose an instruction pipeline, Suba explicitly discloses an instruction pipeline ([0003], line 1, many microprocessor use an instruction pipeline). 
Suba’s teaching improves performance (Suba, [0003], line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Suba with the invention of Joseph in order to improve performance. Note that Suba’s teaching of an instruction pipeline, when applied to the invention of Joseph, results in the overall claimed limitations. Alternatively, this modification merely entails combining prior art elements (Joseph’s invention as cited above, and Suba’s teaching of an instruction pipeline as cited above) according to known methods (use of an instruction pipeline in a processor is widely known) to yield predictable results (the invention of Joseph, wherein the processor of Joseph comprises an instruction pipeline), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.
However, the combination thus far does not disclose the processor comprises a loop buffer circuit that comprises a loop capture memory from which the aforementioned replaying occurs. 
On the other hand, AAPA discloses a processor comprising a loop buffer circuit that comprises a loop capture memory from which replaying occurs ([0003], lines 1-2, many modern high-performance processors deploy a loop buffer for further pipeline optimization and power savings; [0003], lines 13-27, if a loop, such as the loop 102 in Figure 1, can be detected in a pipeline, the instructions in the loop can be captured and replayed for the number of iterations the loop is processed before exiting without having to re-fetch and re-decode such instructions. This is because the loop involves the same sequence of instructions that will have already been fetched and decoded for the first iteration of the loop. In this manner, the fetch and decode stages of the pipeline can be de-activated or otherwise stalled to conserve power in the pipeline if a loop can be detected and replayed. In this regard, many processors include a loop buffer in its instruction pipeline that includes a loop detection circuit and a loop replay circuit. The loop detection circuit is configured to identify a repeated sequence of instructions in an instruction stream processed in an instruction pipeline to detect a loop. In response to detection of a loop, the loop replay circuit is configured to capture the sequence of instructions in the detected loop and replay such instructions in the instruction pipeline for the defined number of loop iterations (called "trip count") or indefinitely, depending on design, without such instructions having to be re-fetched and re-decoded; [0004], line 1, conventional loop buffer).
	AAPA’s teaching results in pipeline optimization and power savings (AAPA, [0003], lines 1-2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of AAPA with the combination of Joseph and Suba for the purposes of pipeline optimization and power savings. Note that AAPA’s teaching of a processor that comprises a loop buffer circuit that comprises a loop capture memory from which replaying occurs, when applied to the combination of Joseph and Suba which entails a processor that comprises a loop circuit performing replay, results in the overall limitation of a processor comprising a loop buffer circuit that comprises a loop capture memory from which the full and partial replaying of the combination of Joseph and Suba occurs. Alternatively, this modification merely entails combining prior art elements (the teachings of Joseph and Suba as cited above, and AAPA’s teaching of a loop buffer circuit that comprises a loop capture memory from which replaying occurs as cited above) according to known methods (implementing a loop buffer in a processor is widely known; note that the CPC symbol G06F 9/381 is titled “loop buffering”) to yield predictable results (the combination of Joseph and Suba as described above, further comprising a loop buffer circuit that comprises a loop capture memory from which replaying occurs), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.

Consider claim 24, Joseph discloses a processor (abstract, line 2, processor), comprising: a hardware instruction processing circuit (page 5, section 2, first paragraph, lines 1-2, instruction sequence that is repetitively executed), comprising: an instruction fetch circuit configured to fetch (Joseph, page 10, section 3, fourth-to-last line, fetched) a plurality of instructions as an instruction stream to be executed (page 5, section 2, first paragraph, lines 1-2, the term loop is used to mean a dynamic instruction sequence that is repetitively executed); and an execution circuit configured to execute (page 5, section 2, lines 1-2, executed) the plurality of instructions in the instruction stream (page 5, section 2, first paragraph, lines 1-2, the term loop is used to mean a dynamic instruction sequence that is repetitively executed); and a loop circuit configured to: detect a loop (page 10, section 5.1, first paragraph, lines 2-4, loop detection is implemented by storing information about dynamic instruction sequences that are terminated at backward branches. Additional logic checks for repeating instruction sequences, to detect loops) among the plurality of instructions in the instruction stream to be executed in the execution circuit as a detected loop (page 5, section 2, first paragraph, lines 1-2, the term loop is used to mean a dynamic instruction sequence that is repetitively executed); replay the detected loop (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop); and in response to the replay of the detected loop: instruct the instruction fetch circuit to halt fetching next instructions; and predict an exit target address of a next instruction to be executed following exit of the detected loop as a loop exit target prediction; and instruct the instruction fetch circuit to start fetching next instructions starting at the exit target address of the loop exit target prediction (Joseph, page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection; note that fetching of fall-through instructions is halted).
To any extent to which Joseph does not disclose an instruction pipeline, Suba explicitly discloses an instruction pipeline ([0003], line 1, many microprocessor use an instruction pipeline). 
Suba’s teaching improves performance (Suba, [0003], line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Suba with the invention of Joseph in order to improve performance. Note that Suba’s teaching of an instruction pipeline, when applied to the invention of Joseph, results in the overall claimed limitations. Alternatively, this modification merely entails combining prior art elements (Joseph’s invention as cited above, and Suba’s teaching of an instruction pipeline as cited above) according to known methods (use of an instruction pipeline in a processor is widely known) to yield predictable results (the invention of Joseph, wherein the processor of Joseph comprises an instruction pipeline), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.
However, the combination thus far does not disclose that the loop circuit is a loop buffer circuit that comprises a loop capture memory from which the aforementioned replaying occurs. 
On the other hand, AAPA discloses a loop buffer circuit that comprises a loop capture memory from which replaying occurs ([0003], lines 1-2, many modern high-performance processors deploy a loop buffer for further pipeline optimization and power savings; [0003], lines 13-27, if a loop, such as the loop 102 in Figure 1, can be detected in a pipeline, the instructions in the loop can be captured and replayed for the number of iterations the loop is processed before exiting without having to re-fetch and re-decode such instructions. This is because the loop involves the same sequence of instructions that will have already been fetched and decoded for the first iteration of the loop. In this manner, the fetch and decode stages of the pipeline can be de-activated or otherwise stalled to conserve power in the pipeline if a loop can be detected and replayed. In this regard, many processors include a loop buffer in its instruction
pipeline that includes a loop detection circuit and a loop replay circuit. The loop detection circuit is configured to identify a repeated sequence of instructions in an instruction stream processed in an instruction pipeline to detect a loop. In response to detection of a loop, the loop replay circuit is configured to capture the sequence of instructions in the detected loop and replay such instructions in the instruction pipeline for the defined number of loop iterations (called "trip count") or indefinitely, depending on design, without such instructions having to be re-fetched and re-decoded; [0004], line 1, conventional loop buffer).
	AAPA’s teaching results in pipeline optimization and power savings (AAPA, [0003], lines 1-2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of AAPA with the combination of Joseph and Suba for the purposes of pipeline optimization and power savings. Note that AAPA’s teaching of a loop buffer circuit that comprises a loop capture memory from which replaying occurs, when applied to the combination of Joseph and Suba which entails a loop circuit performing replay, results in the overall limitation of a loop buffer circuit that comprises a loop capture memory from which the replay of the combination of Joseph and Suba occurs. Alternatively, this modification merely entails combining prior art elements (the teachings of Joseph and Suba as cited above, and AAPA’s teaching of a loop buffer circuit that comprises a loop capture memory from which replaying occurs as cited above) according to known methods (implementing a loop buffer in a processor is widely known; note that the CPC symbol G06F 9/381 is titled “loop buffering”) to yield predictable results (the combination of Joseph and Suba as described above, further comprising a loop buffer circuit that comprises a loop capture memory from which replaying occurs), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.

Consider claim 27, the overall combination entails the loop buffer circuit is configured to instruct the instruction fetch circuit to start fetching the next instructions into the instruction pipeline starting at the exit target address of the loop exit target prediction, in response to the detection of the detected loop in the instruction pipeline (Joseph, page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection).

Consider claim 28, Suba further discloses taking into account a lead time to provide a processor with adequate time to fetch an appropriate instruction following a branch and avert a pipeline stall ([0020], lines 1-14, prehints are instructions or attributes of other instructions used to specify branch predictions and other information. Prehints can be used before conditional and unconditional branches as well as other instructions to tell the microprocessor in advance where to fetch instructions. Using information from prehints, the microprocessor can fetch instructions after the branch in advance and avoid a pipeline stall. Because of the length of instruction pipelines, microprocessors must often receive prehints of upcoming predicted branches many instructions ahead of a conditional branch instruction. This time period is referred to herein as the branch lead time. The branch lead time can be expressed in terms of time, processor cycles, or the number of instructions prior to a conditional branch; [0023], lines 6-8, provide the microprocessor with adequate time to fetch the appropriate instruction following the branch 105 and avert a pipeline stall). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine this further teaching of Suba with the previously set forth combination of Joseph, Suba, and AAPA, in order to avert a pipeline stall. Note that this further teaching of Suba, when applied to the previously set forth combination of Joseph, Suba, and AAPA, which entails, for example, detecting when the exit of the replay of the detected loop will occur; and the loop buffer circuit is configured to instruct the instruction fetch circuit to start fetching the next instructions into the instruction pipeline starting at the exit target address of the loop exit target prediction, in response to detecting the exit of the replay of the detected loop will occur (as cited), results in the overall claimed limitations. 

Consider claim 29, the overall combination entails the loop buffer circuit is further configured to detect the exit of the replay of the detected loop in the instruction pipeline; and the loop buffer circuit is configured to instruct the instruction fetch circuit to start fetching the next instructions into the instruction pipeline starting at the exit target address of the loop exit target prediction, in response to the exit of the detected loop in the instruction pipeline (Joseph, page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection).

Consider claim 30, the overall combination entails the loop buffer circuit is configured to predict the exit target address as the loop exit target prediction, based on loop exit target context information associated with an exit of at least one previous detected loop replayed in the instruction pipeline (Joseph, page 19, section 6.2, first paragraph, we use the loop exit target history of a loop to predict the exit target of the next instance of the loop. The predictor structure is similar to that of the loop count predictor in Figure 7).

Consider claim 31, the overall combination entails the loop buffer circuit is configured to predict the exit target address as the loop exit target prediction, based on loop exit target context information associated with an exit of at least one previous replay of the detected loop in the instruction pipeline (Joseph, page 19, section 6.2, first paragraph, we use the loop exit target history of a loop to predict the exit target of the next instance of the loop. The predictor structure is similar to that of the loop count predictor in Figure 7).

Consider claim 32, the overall combination entails a loop exit target history register configured to store a loop history indicator; and a loop exit target context prediction circuit comprising a plurality of prediction entries each configured to store a loop exit target prediction; the loop buffer circuit configured to predict the exit target address as the loop exit target prediction, by being configured to: edit the loop exit target history register based on the loop exit target context information for the exit of the at least one previous detected loop; edit the loop exit target history register based on loop exit target context information for the detected loop; index the loop exit target context prediction circuit based on the loop exit target history register, to access a prediction entry among the plurality of prediction entries in the loop exit target context prediction circuit; and set the loop exit target prediction from the accessed prediction entry in the loop exit target context prediction circuit (Joseph, page 12, section 5.1, second paragraph, lines 5-10, the loop count predictor consists of two tables. The loop count history table is used to store loop count history associated with a loop. It is looked up by hashing the loop identifier. The loop count history and the loop identifier are hashed together to lookup the loop count prediction table, which contains the predicted loop count for the particular combination. The loop count history table is updated at all loop exits. The loop count prediction table is updated, if required, based on a two-bit counter; page 12, section 5.1, second paragraph, lines 11-13, the other component of the loop branch predictor predicts the number of the branch in the loop body which causes the loop exit (loop exit branch number). It is organized in a similar fashion as the loop count predictor; page 19, section 6.2, first paragraph, we use the loop exit target history of a loop to predict the exit target of the next instance of the loop. The predictor structure is similar to that of the loop count predictor in Figure 7). To any extent to which the overall combination does not entail using a register in particular to store the aforementioned loop path history, Suba further discloses the well-known concept of a register ([0030], line 10, registers), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a register in particular in order to increase system performance, in view of a register being high-speed storage.

Consider claim 33, Joseph discloses a method of fetching next instructions following a detected loop (page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection) replayed in a processor (abstract, line 2, processor), comprising: fetching (page 10, section 3, fourth-to-last line, fetched) a plurality of instructions as an instruction stream to be executed (page 5, section 2, first paragraph, lines 1-2, the term loop is used to mean a dynamic instruction sequence that is repetitively executed); detecting a loop (page 10, section 5.1, first paragraph, lines 2-4, loop detection is implemented by storing information about dynamic instruction sequences that are terminated at backward branches. Additional logic checks for repeating instruction sequences, to detect loops) among the plurality of instructions in the instruction stream to be executed as a detected loop (page 5, section 2, first paragraph, lines 1-2, the term loop is used to mean a dynamic instruction sequence that is repetitively executed); replaying the detected loop (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop); in response to the replaying of the detected loop: instructing an instruction fetch circuit to halt fetching next instructions into the instruction pipeline; and predicting an exit target address of a next instruction to be executed following exit of the detected loop as a loop exit target prediction; and instructing the instruction fetch circuit to start fetching next instructions starting at the exit target address of the loop exit target prediction (page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection; note that fetching of fall-through instructions is halted).
To any extent to which Joseph does not disclose an instruction pipeline, Suba explicitly discloses an instruction pipeline ([0003], line 1, many microprocessor use an instruction pipeline). 
Suba’s teaching improves performance (Suba, [0003], line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Suba with the invention of Joseph in order to improve performance. Note that Suba’s teaching of an instruction pipeline, when applied to the invention of Joseph, results in the overall claimed limitations. Alternatively, this modification merely entails combining prior art elements (Joseph’s invention as cited above, and Suba’s teaching of an instruction pipeline as cited above) according to known methods (use of an instruction pipeline in a processor is widely known) to yield predictable results (the invention of Joseph, wherein the processor of Joseph comprises an instruction pipeline), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.
However, the combination thus far does not disclose the processor comprises a loop buffer circuit that comprises a loop capture memory from which the aforementioned replaying occurs. 
On the other hand, AAPA discloses a processor comprising a loop buffer circuit that comprises a loop capture memory from which replaying occurs ([0003], lines 1-2, many modern high-performance processors deploy a loop buffer for further pipeline optimization and power savings; [0003], lines 13-27, if a loop, such as the loop 102 in Figure 1, can be detected in a pipeline, the instructions in the loop can be captured and replayed for the number of iterations the loop is processed before exiting without having to re-fetch and re-decode such instructions. This is because the loop involves the same sequence of instructions that will have already been fetched and decoded for the first iteration of the loop. In this manner, the fetch and decode stages of the pipeline can be de-activated or otherwise stalled to conserve power in the pipeline if a loop can be detected and replayed. In this regard, many processors include a loop buffer in its instruction pipeline that includes a loop detection circuit and a loop replay circuit. The loop detection circuit is configured to identify a repeated sequence of instructions in an instruction stream processed in an instruction pipeline to detect a loop. In response to detection of a loop, the loop replay circuit is configured to capture the sequence of instructions in the detected loop and replay such instructions in the instruction pipeline for the defined number of loop iterations (called "trip count") or indefinitely, depending on design, without such instructions having to be re-fetched and re-decoded; [0004], line 1, conventional loop buffer).
	AAPA’s teaching results in pipeline optimization and power savings (AAPA, [0003], lines 1-2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of AAPA with the combination of Joseph and Suba for the purposes of pipeline optimization and power savings. Note that AAPA’s teaching of a processor that comprises a loop buffer circuit that comprises a loop capture memory from which replaying occurs, when applied to the combination of Joseph and Suba which entails a processor that comprises a loop circuit performing replay, results in the overall limitation of a processor comprising a loop buffer circuit that comprises a loop capture memory from which the replay of the combination of Joseph and Suba occurs. Alternatively, this modification merely entails combining prior art elements (the teachings of Joseph and Suba as cited above, and AAPA’s teaching of a loop buffer circuit that comprises a loop capture memory from which replaying occurs as cited above) according to known methods (implementing a loop buffer in a processor is widely known; note that the CPC symbol G06F 9/381 is titled “loop buffering”) to yield predictable results (the combination of Joseph and Suba as described above, further comprising a loop buffer circuit that comprises a loop capture memory from which replaying occurs), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.

Claims 14-15 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Suba, and AAPA as applied to claims 13 and 24 above, and further in view of Van Dyke et al. (Van Dyke) (US 5230068).
Consider claim 14, the combination thus far entails the loop buffer circuit is further configured to detect the exit of the replay of the detected loop in the instruction pipeline (Joseph, page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop; page 12, section 5.1, first paragraph, lines 19-21, we use a separate loop exit branch predictor to correctly predict the branch instance that causes the loop to exit. At the predicted loop exit branch instance, the direction predicted is opposite to that in the outcome sequence; page 12, section 5.1, second paragraph, line 1, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit); and the hardware instruction processing circuit is further configured to: execute the next fetched instructions in the instruction pipeline to be executed in the execution circuit in response to the detected exit of the replay of the detected loop (page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection; note that fetching of fall-through instructions is halted).
However, the combination thus far does not explicitly disclose the hardware instruction processing circuit is further configured to: hold the next fetched instructions in the instruction pipeline from execution in the execution circuit in response to the replay of the detected loop; and release the next fetched instructions in the instruction pipeline to be executed in the execution circuit in response to the detected exit of the replay of the detected loop.
On the other hand, Van Dyke discloses a branch target cache configured to hold instructions from execution in an execution circuit; and release the instructions to be executed in the execution circuit in response to a branch (col. 1, lines 38-43, one technique that can be used to eliminate or hide the negative performance impact of control transfer instructions is to utilize a branch target cache (BTC). This structure functions as a specialized form of instruction cache which holds only the first several target instructions of a control transfer).
Van Dyke’s teaching eliminates or hides the negative performance impact of control transfer instructions (Van Dyke, col. 1, lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Van Dyke with the combination of Joseph, Suba, and AAPA in order to eliminate or hide the negative performance impact of control transfer instructions. Note that Van Dyke’s teaching of a branch target cache configured to hold instructions from execution in an execution circuit; and release the instructions to be executed in the execution circuit in response to a branch, when applied to the combination of Joseph, Suba, and AAPA which entails, for example, a detected exit of the replay of the detected loop, results in the overall claimed limitations.

Consider claim 15, the combination thus far entails the hardware instruction processing circuit is further configured to: execute the next fetched instructions in the instruction pipeline to be executed in the execution circuit (Joseph, page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection; note that fetching of fall-through instructions is halted) in response to the detected exit of the replay of the detected loop (page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop; page 12, section 5.1, first paragraph, lines 19-21, we use a separate loop exit branch predictor to correctly predict the branch instance that causes the loop to exit. At the predicted loop exit branch instance, the direction predicted is opposite to that in the outcome sequence; page 12, section 5.1, second paragraph, line 1, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit). In addition, Suba explicitly discloses the hardware instruction processing circuit further comprises a decode circuit configured to decode the fetched plurality of instructions into a plurality of decoded instructions; the execution circuit is configured to execute the plurality of decoded instructions in the instruction stream ([0002], line 9, decode the instruction … execute the instruction), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Suba of decoding an instruction with the previously set forth combination of Joseph, Suba, and AAPA, as this modification merely entails combining prior art elements (the decoding of Suba, and the prior art elements of the combination of Joseph, Suba, and AAPA as explained above) according to known methods (instruction decoding is well known in the art of processor architecture) to yield predictable results (the combination of Joseph, Suba, and AAPA as explained above, further entailing the decoding of instructions), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143. 
However, the combination thus far does not explicitly disclose the hardware instruction processing circuit is further configured to: hold the next fetched instructions in the decode circuit of the instruction pipeline from execution in the execution circuit in response to the replay of the detected loop; and release the next fetched instructions from the decode circuit in the instruction pipeline to be executed in the execution circuit in response to the detected exit of the replay of the detected loop.
On the other hand, Van Dyke discloses a branch target cache configured to hold instructions from execution in an execution circuit; and release the instructions to be executed in the execution circuit in response to a branch (col. 1, lines 38-43, one technique that can be used to eliminate or hide the negative performance impact of control transfer instructions is to utilize a branch target cache (BTC). This structure functions as a specialized form of instruction cache which holds only the first several target instructions of a control transfer).
Van Dyke’s teaching eliminates or hides the negative performance impact of control transfer instructions (Van Dyke, col. 1, lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Van Dyke with the combination of Joseph, Suba, and AAPA in order to eliminate or hide the negative performance impact of control transfer instructions. Note that Van Dyke’s teaching of a branch target cache configured to hold instructions from execution in an execution circuit; and release the instructions to be executed in the execution circuit in response to a branch, when applied to the combination of Joseph, Suba, and AAPA which entails, for example, a detected exit of the replay of the detected loop, and a decode circuit that follows an instruction fetch circuit, results in the overall claimed limitations.

Consider claim 25, the combination thus far entails the loop buffer circuit is further configured to detect the exit of the replay of the detected loop in the instruction pipeline (Joseph, page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop; page 12, section 5.1, first paragraph, lines 19-21, we use a separate loop exit branch predictor to correctly predict the branch instance that causes the loop to exit. At the predicted loop exit branch instance, the direction predicted is opposite to that in the outcome sequence; page 12, section 5.1, second paragraph, line 1, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit); and the hardware instruction processing circuit is further configured to: execute the next fetched instructions in the instruction pipeline to be executed in the execution circuit in response to the detected exit of the replay of the detected loop (page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection; note that fetching of fall-through instructions is halted).
However, the combination thus far does not explicitly disclose the hardware instruction processing circuit is further configured to: hold the next fetched instructions in the instruction pipeline from execution in the execution circuit in response to the replay of the detected loop; and release the next fetched instructions in the instruction pipeline to be executed in the execution circuit in response to the detected exit of the replay of the detected loop.
On the other hand, Van Dyke discloses a branch target cache configured to hold instructions from execution in an execution circuit; and release the instructions to be executed in the execution circuit in response to a branch (col. 1, lines 38-43, one technique that can be used to eliminate or hide the negative performance impact of control transfer instructions is to utilize a branch target cache (BTC). This structure functions as a specialized form of instruction cache which holds only the first several target instructions of a control transfer).
Van Dyke’s teaching eliminates or hides the negative performance impact of control transfer instructions (Van Dyke, col. 1, lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Van Dyke with the combination of Joseph, Suba, and AAPA in order to eliminate or hide the negative performance impact of control transfer instructions. Note that Van Dyke’s teaching of a branch target cache configured to hold instructions from execution in an execution circuit; and release the instructions to be executed in the execution circuit in response to a branch, when applied to the combination of Joseph, Suba, and AAPA which entails, for example, a detected exit of the replay of the detected loop, results in the overall claimed limitations.

Consider claim 26, the combination thus far entails the hardware instruction processing circuit is configured to: hold the next fetched instructions in the instruction pipeline from execution in the execution circuit in response to the replay of the detected loop; and release the next fetched instructions from the instruction pipeline to be executed in the execution circuit (Joseph, page 5, section 1, third-to-last paragraph, lines 1-2, a separate loop-exit-target predictor indexed by a loop identifier to quickly and accurately predict the starting point of the post-loop control path immediately upon loop detection; note that fetching of fall-through instructions is halted; Van Dyke, col. 1, lines 38-43, one technique that can be used to eliminate or hide the negative performance impact of control transfer instructions is to utilize a branch target cache (BTC). This structure functions as a specialized form of instruction cache which holds only the first several target instructions of a control transfer) in response to the detected exit of the replay of the detected loop (Joseph, page 12, section 5.1, first paragraph, lines 7-9, upon loop detection, subsequent iterations of the loop are implicitly predicted to follow the initial branch outcome sequence of the detected loop; page 12, section 5.1, first paragraph, lines 19-21, we use a separate loop exit branch predictor to correctly predict the branch instance that causes the loop to exit. At the predicted loop exit branch instance, the direction predicted is opposite to that in the outcome sequence; page 12, section 5.1, second paragraph, line 1, the predictor for loop exit branches has two components: one for predicting the loop count and the other for predicting the branch within the iteration which causes the exit). In addition, Suba explicitly discloses the hardware instruction processing circuit further comprises a decode circuit configured to decode the fetched plurality of instructions into a plurality of decoded instructions; the execution circuit is configured to execute the plurality of decoded instructions in the instruction stream ([0002], line 9, decode the instruction … execute the instruction), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the further teaching of Suba of decoding an instruction with the previously set forth combination of Joseph, Suba, AAPA, and Van Dyke, as this modification merely entails combining prior art elements (the decoding of Suba, and the prior art elements of the combination of Joseph, Suba, AAPA, and Van Dyke as explained above) according to known methods (instruction decoding is well known in the art of processor architecture) to yield predictable results (the combination of Joseph, Suba, AAPA, and Van Dyke as explained above, further entailing the decoding of instructions), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Suba, and AAPA as applied to claim 13 above, and further in view of Van Dyke et al. (Van Dyke) (US 5230068) and Bouzguarrou et al. (Bouzguarrou) (US 20200050458).
Consider claim 18, to any extent to which the combination thus far does not entail causing the next fetched instructions to be released in the instruction pipeline to the execution circuit to be executed, Van Dyke discloses a branch target cache configured to hold instructions from execution in an execution circuit; and release the instructions to be executed in the execution circuit in response to a branch (col. 1, lines 38-43, one technique that can be used to eliminate or hide the negative performance impact of control transfer instructions is to utilize a branch target cache (BTC). This structure functions as a specialized form of instruction cache which holds only the first several target instructions of a control transfer).
Van Dyke’s teaching eliminates or hides the negative performance impact of control transfer instructions (Van Dyke, col. 1, lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Van Dyke with the combination of Joseph, Suba, and AAPA in order to eliminate or hide the negative performance impact of control transfer instructions. 
However, the combination thus far does not disclose that the loop buffer circuit is further configured to: determine if the loop iteration prediction and the loop exit branch prediction are each associated with a respective high confidence indicator exceeding a respective defined confidence indicator threshold; and in response to determining the loop iteration prediction and the loop exit branch prediction are associated with respective high confidence indicators, causing the aforementioned releasing.
On the other hand, Bouzguarrou discloses determining if a loop prediction is associated with a high confidence indicator exceeding a respective defined confidence indicator threshold; and in response to determining the loop prediction is associated with high confidence indicators, causing an action to be performed in accordance with the prediction ([0025], lines 9-18, over time, as the loop is executed multiple times, the confidence … can be increased until a point is reached where the … value is observed as being applicable … at which point it can be decided that the training phase is complete and the loop … circuitry can then start making predictions using the information maintained in the entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bouzguarrou with the combination of Joseph, Suba, AAPA, and Van Dyke, in order to increase system performance by taking predictive action on high confidence predictions but not low confidence predictions. Alternatively, this modification merely entails combining prior art elements (the use of confidence of Bouzguarrou, and the prior art elements of the combination of Joseph, Suba, AAPA, and Van Dyke as explained above) according to known methods (taking action based on confidence of a prediction) to yield predictable results (the combination of Joseph, Suba, AAPA, and Van Dyke as explained above, further entailing use of confidence), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph, Suba, and AAPA as applied to claim 13 above, and further in view of Bouzguarrou et al. (Bouzguarrou) (US 20200050458).
Consider claim 22, the combination thus far entails the loop buffer circuit is further configured to: (a) replay the detected loop in the instruction pipeline; (b) determine whether the replay of the detected loop in the instruction pipeline exits; in response to determining that the replay of the detected loop in the instruction pipeline does not exist, repeat (a)-(b); and in response to determining that the replay of the detected loop in the instruction pipeline exits, not replay the detected loop in the instruction pipeline (Joseph, page 5, section 2, first paragraph, lines 1-2, loop is used to mean a dynamic instruction sequence that is repetitively executed; page 6, section 2, second paragraph, line 5, loop exit).
However, the combination thus far does not disclose determining if the loop iteration prediction is associated with a low confidence indicator not exceeding a defined confidence indicator threshold; and in response to determining the loop iteration prediction is associated with a low confidence indicator, performing the aforementioned steps.
On the other hand, Bouzguarrou discloses determining if a loop iteration prediction is associated with a low confidence indicator not exceeding a defined confidence indicator threshold; and in response to determining the loop iteration prediction is associated with a low confidence indicator, performing steps that are not based on a high-confidence prediction ([0025], lines 9-18, over time, as the loop is executed multiple times, the confidence … can be increased until a point is reached where the … value is observed as being applicable … at which point it can be decided that the training phase is complete and the loop … circuitry can then start making predictions using the information maintained in the entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bouzguarrou with the combination of Joseph, Suba, and AAPA, in order to increase system performance by taking predictive action on high confidence predictions but not low confidence predictions. Alternatively, this modification merely entails combining prior art elements (the use of confidence of Bouzguarrou, and the prior art elements of the combination of Joseph, Suba, and AAPA, as explained above) according to known methods (taking predictive action based on confidence of a prediction, and not taking predictive action based on lack of confidence of a prediction) to yield predictable results (the combination of Joseph, Suba, and AAPA, as explained above, further entailing use of confidence, such that loop processing not entailing predictive actions is performed in response to low confidence predictions), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143.

Response to Arguments
Applicant on page 15 argues: "The Drawings stand objected to in the Final Office Action, for various reasons. Applicant submits herewith nine (9) Replacement Sheets for the Drawings to address each of the Office Action's objections to the Drawings. Applicant respectfully submits that no new matter has been added by the amendments made to the Drawings in the Replacement Sheets. In light of the amendments made to the drawings, Applicant respectfully requests withdrawal of the objections to the Drawings." Applicant on page 15 further argues: "Amendments have been made to paragraphs 0060 and 0061 of the Specification as filed for consistency with amendments made to Figure 9 of the Drawings. Applicant respectfully submits that the amendments are consistent with and supported by the original claims and specification. No new matter is added. Clean and marked up copies of the Substitute Specification, without the claims and abstract, are included with this response."
In view of the aforementioned amendments, the previously presented objections to the drawings are overcome.

Applicant on page 16 argues: "Claims 5 and 12-22 stand rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention for various alleged antecedent basis issues. In response, claims 5, 12, and 21 are amended herein to overcome the cited rejections without altering the scope and for reasons not relating to patentability. Applicant respectfully thus requests withdrawal of the rejections of claims 5 and 12-22."
In view of the aforementioned amendments, the previously presented rejections under 35 U.S.C. § 112(b) are overcome.

Applicant on page 17 argues: ‘To further clarify this distinction, independent claim 1 is amended herein to more specifically recite "fully replay[ing], from a loop capture memory of the loop buffer circuit," and "replay[ing], from the loop capture memory.’ Applicant on page 18 argues: ‘Applicant, though, respectfully submits that the Final Office Action's interpretation of Joseph as disclosing a "loop buffer" is unreasonably and improperly broad. A "loop buffer," as contemplated by one of skill in the art, is a specific type of memory device and associated logic that provides well-defined functionality for detecting, storing, and replaying loop instructions. The Final Office Action's overbroad consideration of literally any type of memory that may store loop instructions as comprising a "loop buffer" renders that term meaningless and is contrary to the understanding of a skilled artisan. Applicant thus maintains that Joseph fails to disclose or suggest a "loop buffer circuit," or operations for "replay[ing]" loop instructions "from a loop capture memory of the loop buffer circuit," as claim 1 recites.’
Examiner maintains that the Final Office Action’s interpretation of Joseph as disclosing a “loop buffer” falls within the broadest reasonable interpretation of the “loop buffer” limitations; nevertheless, in view of the newly amended limitations (such as limitations that require the loop buffer circuit to comprise a loop capture memory), Examiner is relying upon AAPA to teach the loop buffer limitation under a narrower interpretation. 

Applicant on page 18 argues: ‘Finally, Applicant respectfully submits that the Final Office Action has not made a prima facie showing of obviousness by relying on the description of conventional "loop buffers" in the Application as filed. In particular, Applicant notes that the Final Office Action on page 40 relies on the general benefits of loop buffers described in paragraph 0003 of the Application as filed (i.e., "further pipeline optimization and power savings") as a motivation for combining loop buffers as described in the Application as filed with the disclosures of Joseph. However, Applicant respectfully submits that, to show obviousness, the Final Office Action must demonstrate that applying the specific features of the branch predictors described by Joseph to the functionality of a conventional loop buffer to arrive at the features of the independent claims would have been obvious to one of skill in the art. Applicant respectfully submits that the Final Office Action makes no such showing, and respectfully submits that it would not have been obvious to one of skill in the art to incorporate features from the branch predictors of Joseph to improve the performance of a conventional loop buffer.’
Examiner generally notes that the prior art rejection entails the application of a loop buffer as described in the Application to the combination of Joseph and Suba rather than the other way around, and a motivation has been given to incorporate a loop buffer into the combination of Joseph and Suba. 

Applicant on page 18 argues: “Accordingly, for at least these foregoing reasons, Applicant respectfully submits that claims 1 and 24, and the claims depending therefrom, are patentable over the cited combination of references.”
Examiner’s responses to arguments above are likewise applicable to the arguments directed at the aforementioned further claims.

Applicant across pages 19-20 argues further claims with reference to arguments made earlier in the response.
Examiner’s responses to arguments above are likewise applicable to the arguments directed to the aforementioned further claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182